Per Curiam.
The petition for writ of prohibition filed in this cause having been considered by the court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted .by the Court as its opinion, it is considered and ordered by the Court that the demurrer to the suggestion for the writ of prohibition be, and the same is hereby sustained, and the rule to show cause herein is discharged and peremptory writ denied.
Strum, C.J., and Whitfield, Ellis, Terrell, Brown and Buford, J.J., concur.